DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 15-20, as drawn to a method of treating obesity comprising administering a neutralizing antibody to partially inhibit circulating leptin, classified in A61K 2039/505.
II. Claims 1-5, 9-10 and 15-20, as drawn to a method of treating obesity comprising administering a leptin mutein to partially inhibit circulating leptin, classified in A61K 38/2264.
III. Claims 1-5, 11-12, as drawn to a method of treating obesity comprising administering an antisense oligonucleotide (ASO), small interfering RNA (siRNA) or short hairpin RNA (shRNA), classified in C12N 2310/14.
IV. Claims 1-5, and 13-20, as drawn to a method of treating obesity comprising administering CRISPR/Cas9 or CRE/loxP, classified in C12N2310/20.
The inventions are independent or distinct, each from the other because:
Inventions I, II, III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the method of treating obesity comprising administering a neutralizing antibody to partially inhibit circulating leptin (group I), the method of method of treating obesity comprising administering a leptin mutein to partially inhibit circulating leptin (group II), the method of method of treating obesity comprising administering an antisense oligonucleotide (ASO), small interfering RNA (siRNA) or short hairpin RNA (shRNA) (group III), and the method of a method of treating obesity comprising administering CRISPR/Cas9 or CRE/loxP (group IV) are all unrelated as they comprise distinct steps and utilize different product to treat obesity which demonstrates that each method has a different mode of operation.  Therefore, each method is divergent in materials and steps. For these reasons the Inventions I, II, III and IV are patentably distinct.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYAN CHANDRA/           Primary Examiner, Art Unit 1646